February 8, 1917. The opinion of the Court was delivered by
The appellant was tried, convicted and sentenced by the mayor's Court of the city of Greenwood in two cases for selling liquor. He appealed to the Circuit Court, and after the cases were heard, the Hon. Thomas F. McDow, special presiding Judge, made an order in the cases affirming the judgment of the mayor's Court. Thereupon the defendant appealed on the following grounds:
(1) Because there was a total failure of proof to convict the defendant, the witnesses being admittedly hired by the mayor, who offered them as witnesses for the purpose of securing evidence for the prosecution of the defendant and paying him therefor, and said witnesses displaying in the course of their testimony that they lied about matters material to the issues involved.
(2) Because it was error to find the defendant guilty upon the testimony in this case, when it appears from the statements and admission of said witnesses that, if there was any crime committed by defendant, he was induced and persuaded to commit it by said witnesses, and when the positive *Page 299 
and uncontradicted proof of truthful and reliable testimony is that defendant was not present at the time and place the alleged offense was committed.
(3) Because it was error to convict the defendant, when it is a fact, as shown by the admitted proof, that the Court who tried and convicted the defendant induced and encouraged him to do the act for which he was tried and convicted according to the admissions of the prosecutors' witnesses, by paying its agent to do what he did and to swear that he was guilty of the offense charged, thereby becoming particepscriminis.
(4) Because that testimony was not taken down in writing and signed by the witnesses as required by law.
(5) Because the judgment and sentence is without support in fact and subverts justice, public policy and common decency.
2. Because his Honor, Thomas F. McDow, presiding Judge, erred in holding that exceptions 1, 2, 3 and 5 are without merit, and that exception 4 cannot be sustained, on authority of Lake City v. Gilliland, 101 S.C. 152,85 S.E. 312, since the testimony taken down as the testimony of the witness, Garner, was signed by the witness, Melton, which shows that defendant's attorneys did not know that the testimony was so signed.
3. Because it was error in the presiding Judge to affirm the judgment when it appears that the mayor and his attorney had concluded to convict the defendant regardless of the law and the evidence.
The exceptions are overruled, as they are without merit under the authorities of City of Abbeville v. Gooseby,93 S.C. 370, 76 S.E. 977; Lake City v. Gilliland, 101 S.C. 152,85 S.E. 312; City of Spartanburg v. Willis et al.(City of Spartanburg v. Wilson et al.,) 103 S.C. 332;88 S.E. 16.
Judgment affirmed. *Page 300